Citation Nr: 0527231	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  01-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$2,323.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and from January 1977 to February 1980.  He died in 
November 1983; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Committee on Waivers and Compromises (Committee), of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
October 2001 when it was remanded for additional development.

The Board notes that the appellant was scheduled to appear at 
a personal hearing before the Board in Washington, D.C., in 
August 2001; however, in June 2001, the Board received a 
letter indicating that she was canceling her hearing.  
Thereafter, in March 2005, the appellant made another request 
for a BVA hearing; however, in August 2005, she indicated 
that she no longer wished to have a hearing.


REMAND

Historically, the September 2000 Committee decision which 
denied the appellant's request for waiver of recovery of 
$4,909 involved consideration of two separate overpayments.  
The first overpayment was created as a result of the 
appellant's remarriage in February 2000 and her continued 
acceptance of pension checks for the period of February 2000 
through May 2000 when she was not entitled to pension 
payments.  This overpayment totaled $2,104, as shown by a 
June 2000 audit report prepared by the RO and mailed to the 
appellant, and was created by a May 2000 RO letter which 
retroactively terminated the appellant's pension benefits, 
effective February 1, 2000.  

The second overpayment in this case was created as the result 
of the fact that for the period of February 1997 through 
January 2000, the appellant was paid pension benefits on the 
basis that her countable income did not exceed the maximum 
annual limit when her income was discovered to be greater 
than what the RO had been led to believe.  This overpayment 
amounts to $2,805 and was created by an August 2000 RO letter 
which retroactively reduced the appellant's pension benefits, 
effective February 1, 1997, following an income verification 
match (IVM).  According to the RO, the IVM revealed that 
beginning in 1997 the appellant received additional income 
from earnings and interest income that had not been reported 
to the RO. 

In October 2001, this case was remanded by the Board, in 
part, for the RO to prepare a comprehensive audit of the 
appellant's pension account.  This audit was to include the 
precise periods of the overpayments, what benefit amounts 
were due and paid to the appellant, the amounts of income 
considered in determining pension entitlement, and any 
medical expenses used to reduce countable income.  The Board 
noted that a comprehensive audit was particularly essential 
in view of additional evidence (tax documents dated in 1997 
and 1998) that the appellant submitted to the RO in August 
2001.  The Board also pointed that, under applicable law, the 
appellant was entitled to receive pension benefits at the 
child rate on behalf of her son for the period of February 
2000 through May 2000.

Thereafter, based on medical expense information submitted by 
the appellant for the years 1997 through 2000, the RO reduced 
the amount of the overpayment to $2,323. 

In February 2005, the RO completed an audit of the 
appellant's pension account; however, the Board finds that 
the audit fails to provide a full explanation of the 
calculations relied upon to determine the amounts and periods 
of the overpayment as ordered by the Board.  The audit fails 
to delineate, for each time period in question, the 
applicable Maximum Annual Pension Rate (MAPR), the exact 
amounts and all sources considered in determining household 
income, the medical expenses accepted to reduce household 
income, and the actual formula and calculations used 
determine the countable annual income.  

The Board regrets any further delay in this case.  However, 
in view of the RO's failure to follow the directives in the 
October 2001 remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  See Stegall v. West, 11 Vet. App. 268 (1998)

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC, for the following actions:

1.  The RO should once again prepare a 
complete paid and due audit for the 
entire period of the alleged overpayment.  
The audit should address, for each time 
period in question, the applicable 
Maximum Annual Pension Rate (MAPR), the 
exact amounts and all sources considered 
in determining household income, the 
medical expenses accepted to reduce 
household income, and the actual formula 
and calculations used to determine the 
countable annual income.  The appellant 
should be provided with a copy of the 
audit and a full explanation of the 
calculations relied upon to determine the 
amount and period of overpayment.

2.  Thereafter, the Committee should 
review all aspects of the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

